DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 8477001) in view of Fukui et al. (US 6983923).
In re claim 1, Bradfield, in figures 1-14, discloses an electromagnetic switch device provided at electric circuits of a starter by which an engine is started, comprising: coils which generate initiation magnetic forces by which contacts of the electric circuits occur; wherein the coils (112, 114) respectively have a different wire diameter (see figure 14 and lines 30-38 of column 5) and a bobbin (120), which includes flange portions (122-126) which are positioned at two opposing ends of the bobbin, and at least one of the flange portions include notch portions(136,138) by which the coils are led out. Bradfield does not teach a third coil or three winding portions. Fukui however, in figures 1-8, discloses that it is known in the art that three coils (6a-c) wound on three winding portions used in a switching device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
In re claim 2, Bradfield, in figures 1-14, discloses that all the notch portions, which are provided at the flange portions and the at least one of separation walls, are arranged in parallel (as seen in figure 2).
In re claim 4, Bradfield/Fukui discloses that at winding end portions of lead wires of the coils which are led from the notch portions, angles of the notch portions that extend inwardly toward an inside of the bobbin, with respect to tangent lines to a most outer circumference of the flange are smaller than 90 degrees (this is most clearly seen in figure 11 of Bradfield. The angle is clearly smaller than 90 degrees at notch 186).
In re claim 7, Bradfield/Fukui discloses that the at least three winding portions include a first winding portion around which a sub-aspiration holding coil (portion holding coil 114 in Bradfield is one portions that meets this limitation) is wound, a second winding around which a main-aspiration holding coil is wound portion (portion holding coil 112 in Bradfield is one portions that meets this limitation), and a third winding portion around which a resistance coil is wound (the third portion is included in the combined device similar to the first two portions).
In re claim 8, Bradfield/Fukui discloses that the second winding portion having the main-aspiration holding coil is positioned between the first winding portion having the sub-aspiration holding coil, and the third winding portion having the resistance coil (positioning the third coil in the claimed position would have been an obvious matter of design choice).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 8477001) in view of Fukui et al. (US 6983923) and Hirabayashi (US 7570138).
In re claim 3, Bradfield/Fukui teaches the claimed invention except for explicitly showing the terminals. Hirabayashi however, in figures 1-12 however, discloses terminals (100) which are attached to terminal attaching potions (90) which are provided at the flange portions in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used terminals/attaching portions as taught by Hirabayashi in the device of Bradfield/Fukui to provide external connection points for the coils.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradfield (US 8477001) in view of Fukui et al. (US 6983923) and Haruno et al. (US 8754556).
In re claim 5, Bradfield/Fukui, in figures 1-14, discloses that the flange portions include a first flange portion and a second flange portion at the two opposing ends of the bobbin. Bradrield/Fukui does not show different winding portion diameter. Haruno however, in figures 1-5, teaches that it is known in the art to have winding portions of different diameter in a similar device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the diameters of winding portions of Bradfield/Fukui different sizes as taught by Haruno in order to provide more control for the field in the winding. 
In re claim 6, Bradfield/Fukui, in figures 1-14, discloses that most outer diameters of the coils that are wound around the winding portions are different from each other, and increase in the direction from the first flange portion to the second flange portion .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837